Case 5:19-CV-00636-.]GB-SP Document 23-5 Filed 04/19/19 Page 1 of 5 Page |D #:331

10

11

12

13

14

15

16

17

'|B

20

21

22

23

24

25

26

27

28

Angela Swan, Esq., SBN 213793

THE LAW OFFICES OF ANGELA SWAN, APC
21 151 South Westem Avenue, Sujte 177
Torrance, CA 905()1

Bus. (310)755-2515

Fax. (310)878-0349

Email: aswan@angelaswanlaw.com

Attomey for ERIC M. MURPHY and GLENDA C. MIRPHY
UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
EASTERN DIVISION-SAN BERNARDINO

ERIC M. MURPHY, an individual; and
GLENDA C. MURPHY, an individual,

CASE NO.: EDCV19-00636.`FGB(SPX)
Courtroom: 1
Judge: Hon. Jesus G. Bernal

Plaintiffs,

DECLARATION OF MANEVA CURRIE IN
SUPPORT OF PLAINT[FFS’ EX PARTE
APPLICATION FOR TEl\/_[PORARY
RESTRAINING ORDER, AN])
TEMPORARY AND PERMANENT
INJUNCTIVE RELlEF

VS.

U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR
MASTR ADJUSTABLE RATE
MORTGAGES TRUST 2007-1,
MORTGAGE PAS S-TI-[ROUGH
CERTIFICATES, SERIES 2007-1;
FIDELITY NATIONAL TITLE
COMPANY; MEGA CAPITAL
FUNDING, INC.; POWER DEFAULT
SERVICES, INC.; OCWEN LOAN
SERVICING, LLC; MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC.; WESTERN
PROGRESSIVE, LLC; and DOES 1
THROUGH 10, INCLUSIVE,

Defendants.

~_4-_--_/-._/~_»~_.¢~._/-_/~_/\._,~__/~_/~_»-__,-_/~_/-_/-_.¢-_¢\-_/-_/~__»-_/-._,V~._»\-._/

 

 

 

 

DECLAR_ATION OF MANEVA CU.R_RIE IN SUPPORT OF EX PARTE
1

 

Case 5:19-cV-00636-.]GB-SP Document 23-5 Filed 04/19/19 Page 2 of 5 Page |D #:332

10

11

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

DECLARATION OF MANEVA CURRIE

I, Maneva Currie, declare as folloWs:

l am not a Party to this case. 1 am an employee of The LaW Offices ofAngela
SWan, APC and l have personal knowledge ofthe facts set out herein and if called as a
Witness could and Would competently testify thereto.

This Declaration is submitted in support of Plaintiffs’ EX Parte Application for
Temporary Restraining Order, and Temporary and Petmanent lnjunctive Relief.

April 18, 2019, The LaW Offlces ofAngeles SWan, APC received a phone call
from Jeremy T. Katz of Severson & Werson, APC, Who stated that he Will be
representing Defendants OcWen Loan Servicing, LLC and U.S Bank, N.A, and maybe
more. I informed him of our law oftice’s intentions to flle an Ex Parte Application for
aTernporary Restraining Order, and Temporary and Permanent Injunctive Relief,
requesting it to be decided before April 23, 2019; Plaintiffs’ Sale Date is April 23, 2019.
Attorney Katz inform me that he cannot accept an EX Parte Notice.

Attorney Angela SWan and I, discussed the case With Attorney Katz. Attorney
Katz promised to email documents to support his argument on behalf of his clients. As
Well as, Attorney SWan and I, promised to email Attorney Katz documents to support her
argument on behalf of the Plaintiffs, including proof of payments

Furthermore, l also asked Attorney Jeremy to request from his client a
postponement of the Foreclose Sale on April 23, 2019, he stated that he Will do What he

Céll'l.

 

 

 

DECLARATION OF MANEVA CURRIE TN SUPPORT OF E`.X PARTE
2

 

Case 5:19-cV-00636-.]GB-SP Document 23-5 Filed 04/19/19 Page 3 of 5 Page |D #:333

10

11

12

13

14

15

17

18

19

20

21

22

23

24

25

26

27

28

April 19, 2019, 1 gave Ex Parte Notices pursuant to L.R. 7~19.1, Notice of
Application, and F'ederal Rule of Civil Procedure 65(a)(1) to the following Defendants of
the above captioned case:

0 U.S. Bank National Association, As Trustee for Mastr Adjustable Rate l\/lortgages

Trust 2007-1, Mortgage Pass-Through Certificates, Series 2007-1.

' 7 Approxirnately 9:05arn, 1 contacted Defendant at its only available
phone number. U.S. BANK N.A. only provides the Customer
Service phone number l (800) 872-2657, Which does not permit EX
Parte Notices to the CEO, Andrew Cecere.
¢ FIDELITY NATIONAL TITLE COl\/.[PANY
' Approximately 9:55am, 1 spoke to Peter C. at 213-627-8252, Who
received the Ex Pa:rte Notice: 1 informed Peter of the Court’s name
and address, case number, and that Plaintiffs’ are requesting a TRO
and 1njunctive Relief in order to stop the sale of the Plaintiffs’
Property Apri123, 2019. Peter C. provided me a faX number: 213-
614-8632 to faX the EX Parte Application. He Was unable to tell me
Whether the EX Parte Would be opposed
¢ MEGA CAPITAL FUND]NG, INC.
l Approximately 9:15am, 1 called Mega Capital Funding, Inc. at 866-
823-7777 and due to its internet and phone problems 1 Was on hold

for over 30 minutes; Vivian fmaliy answered and apologized

 

 

 

DECLARATION OF MANEVA CURRlE IN SUPPORT OF EX PARTE
3

 

Case 5:19-cV-00636-.]GB-SP Document 23-5 Filed 04/19/19 Page 4 of 5 Page |D #:334

l_\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Vivian stated that 1 needed to give the EX Parte Notice to John
Kosoyan; yet, she Was unable to transfer the call due to phone
problems However, at ll:38am, John Kosoyan returned my call
and 1 gave him notice. 1 informed John of the Court’s name and
address, case number, and that Plaintiffs’ are requesting a TRO and
Injunctive Relief in order to stop the sale of the Plaintiffs’ Property
Apri123, 2019. John gave me his email address:
John@mcfunding.com to send him the EX Parte Application. John
stated that he Would email me back if his company still has the debt.

He vvas unable to tell me Whether the EX Parte Would be opposed.

¢ POWER DEFAULT SERVICES, INC.; OCWEN LOAN SERVICING, LLC; and
WESTERN PROGRESSIVE, LLC.

' Approximately 10:20am, I contacted Defendants Agent for Process

Service CSC at phone number 916-641-5100 and spoke to Bethany_
Bethany asked me a series of questions pertaining to the case, While
she Was typing an email to send to all the Defendants. 1 informed
Bethany of the Court’s name and address, case number, and that
Plaintiffs’ are requesting a TRO and Injunctive Relief in order to
stop the sale of the Plaintiffs’ Property April 23, 2019. Bethany Was

unable to tell me Whether the Ex Parte would be opposed

v MORTGAGE ELECTROI\HC REGISTRATION SYSTEMS, INC.

 

 

 

DECLARATION OF MANEVA CURR_[E IN SUPPORT OF EX PARTE

4

 

Case 5:19-cV-00636-.]GB-SP Document 23-5 Filed 04/19/_19 Page 5 of 5 Page |D #:335

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

' Approximately 9am, 1 contacted Defendant at its available phone
number 888-679-6377 and it does not accept Ex Parte Notices. lt
provides a mailing address only.

All the aforementioned Defendants have been served today.
The undersigned, declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct and that this Declaration Was executed on

the 19th day of April 2019, at Torrance, California.

Maneva Currie, Declarant

 

 

 

DECLARATION OF MANEVA CURRIE [N SUPPORT OF EX PARTE
5

 

 

